         Case 1:12-cv-08466-VM Document 237 Filed 11/18/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,

               -against-                                               12 Civ. 8466 (VM)

CR INTRINSIC INVESTORS, LLC,
MATHEW MARTOMA,                                                        usnc SDNY
 and
DR. SIDNEY GILMAN,
                                                                       D<)CtiMENT
                                                                       ELECTRONICALLY FILED


CR INTRINSIC INVESTMENTS, LLC,
                                      Defendants, and
                                                                       o,d,
                                                                       DOC#:        3/!!,7
                                                                            .fl'.:m r=Jl;         I
S.A.C. CAPITAL ADVISORS, LLC,
S.A.C. CAPITAL ASSOCIATES, LLC,
S.A.C. INTERNATIONAL EQUITIES, LLC,
 and
S.A.C. SELECT FUND, LLC,
                                                                  (I,·,
                                                                  .;
                                      Relief Defendants.


                               ORDER TO DISBURSE FUNDS .
                                 PAY TAX LIABILITIES ':

       The Court, having reviewed the Securities and Exchange Commission's Motion to
                                                                  .     .

Disburse Funds to Pay Tax Liabilities, and the supporting Declar*ion of Jude P.

Damasco In Support of Request to Make Tax Payment (the "Declaration"), and for good

cause shown,

IT IS HEREBY ORDERED:

    I. The Clerk of the Court shall issue a check from the Court's account maintained under the

       case name designation "SEC v. CR Intrinsic Investors, LLC, et al." for the amount of

       $255,000.00, payable to "Miller Kaplan Arase LLP SEC Trust Account," for the

       payment of the federal estimated tax liabilities for the fourth quarter of 2019, as

       provided in the Declaration.
     Case 1:12-cv-08466-VM Document 237 Filed 11/18/19 Page 2 of 3



   The check shall contain the notation: SEC v. CR Intrinsic Investors, LLC, et al.,

   and the Employer Identification Number XX-XXX:6575.

2. The Clerk shall send the check by U.S. mail to:

           Miller Kaplan Arase LLP
           Two Embarcadero Center
           Suite 2280
           San Francisco, CA 94111

   The Commission's counsel shall provide the Clerk of the Court with the necessary

   shipping information and the SEC's billing number;




                                     ~·. r~,:11:.• , , Victor·
                                                             M rero                    t
                                               UNITEDSTATESDISDGE
Case 1:12-cv-08466-VM Document 237 Filed 11/18/19 Page 3 of 3




                              2
          Case 1:12-cv-08466-VM Document 235 Filed 11/18/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK



SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,

               -against-                                             12 Civ. 8466 (VM)

CR INTRINSIC INVESTORS, LLC,
MATHEW MARTOMA,
 and
DR. SIDNEY GILMAN,

                                      Defendants, and

CR INTRINSIC INVESTMENTS, LLC,
S.A.C. CAPITAL ADVISORS, LLC,
S.A.C. CAPITAL ASSOCIATES, LLC,
S.A.C. INTERNATIONAL EQUITIES, LLC,
 and
S.A.C. SELECT FUND, LLC,

                                      Relief Defendants.




                 PLAINTIFF'S NOTICE OF MOTION AND MOTION TO
                    DISBURSE FUNDS TO PAY TAX LIABILITIES

                                             NOTICE

       PLEASE TAKE NOTICE, that based upon the accompanying Motion, and Proposed

Order, and all other papers and proceedings herein, Plaintiff United States Securities and

Exchange Commission will move this Court, at a date and time to be determined by the Court,

before the Honorable Victor Marrero, at the United States Courthouse for the Southern District of

New York, 500 Pearl Street, New York, New York 10007, for an Order to Disburse Funds to

Pay Tax Liabilities.
           Case 1:12-cv-08466-VM Document 235 Filed 11/18/19 Page 2 of 4



                                                  MOTION
        Plaintiff Securities and Exchange Commission ("SEC" or "Commission") moves to

disburse funds on deposit with the Court Investment Registry System ("CRIS") to pay certain

tax liabilities for the fourth quarter of 2019.

                                            MEMORANDUM
    A. Procedural Background

        By orders dated June 18, 2014, the Court entered Final Judgments as to defendant CR

Intrinsic Investors, LLC ("CR Intrinsic") 1 ("Defendant") and as to relief defendants CR Intrinsic

Investments, LLC, S.A.C. Capital Advisors, LLC, S.A.C. Capital Associates, LLC, S.A.C.

International Equities, LLC, and S.A.C. Select Fund, LLC (collectively, the "Relief Defendants")

pursuant to Rule 54(b) of the Federal Rules of Civil Procedure. Without admitting or denying

the allegations of the Complaint, the Defendant and Relief Defendants consented to pay

$274,972,541 in disgorgement and $51,802,381.22 in prejudgment interest on a joint and several

basis to settle the Commission's charges. CR Intrinsic also agreed to pay a onetime civil penalty of

$274,972,541.

        On or about August 4, 2014, $601,832,697.04 was paid to the Clerk of the Court by the

Defendant and Relief Defendants and deposited into the CRIS account on August 6, 2014 ("the

Distribution Fund"). The Distribution Fund constitutes as a Qualified Settlement Fund ("QSF")

under section 468B(g) of the Internal Revenue Code ("IRC"), 26 U.S.C. § 468B(g), and related


1
  On November 21, 2012, defendant Sidney Gilman consented to the entry ofa Final Judgment enjoining him
from violations of Section l 7(a) of the Securities Act of 1933 ("Securities Act") and Section lO(b) of the
Exchange Act and Rule 1Ob-5 thereunder. Gilman agreed to disgorgement of $186,781 and prejudgment
interest of $48,087. Pursuant to the Final Judgment, the payments from Gilman were sent to the United States
Treasury.




                                                      2
            Case 1:12-cv-08466-VM Document 235 Filed 11/18/19 Page 3 of 4



regulations, 26 C.F.R. §§ 1.468B-1 through 1.468B-5. On January 26, 2015, the Court ordered

the establishment of a fair fund ("Fair Fund" or "Fund") for investor victims and appointed

Damasco & Associates, LLP2 ("Damasco") as tax administrator.

     B. Payment of Tax Administrator's Fees and Expenses

         Pursuant to the January 26, 2015 Order appointing the Tax Administrator to handle the

 tax obligations of the Fund, the Tax Administrator is required to pay taxes in a manner consistent

 with treatment of the Fair Fund as a QSF. The Tax Administrator has determined that the Fund

 owes $255,000.00 in federal tax liabilities for the fourth quarter of 2019. See Declaration of Jude

 P. Damasco in Support of Request to Make Tax Payment attached as Exhibit A (the

 "Declaration"), filed separately. The Declaration has been reviewed by the undersigned

 Commission counsel who has no objections.

         WHEREFORE, for all the foregoing reasons, the Commission respectfully requests that

 this Court enter the proposed Order and grant other such relief as it deems just and proper.


 Dated: November 18, 2019
                                                             Respectfully submitted,

                                                             Isl Susan S. Pecaro
                                                             Susan S. Pecaro
                                                             Attorney for Plaintiff
                                                             Securities and Exchange Commission
                                                             100 F Street NE
                                                             Washington, DC 20549-5876
                                                             Telephone: (202) 551-4489 (Pecaro)
                                                             Fax: (202) 722-9363
                                                             Email: pecaros@sec.gov

 2
  As of October 1, 2016, Damasco and Associates, LLP, became a part of Miller Kaplan Arase LLP. The firm's
 engagement with the SEC and its ability to cany out its duties as appointed Tax Administrator for this case has
 not changed.




                                                        3
          Case 1:12-cv-08466-VM Document 235 Filed 11/18/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 18, 2019, I caused the foregoing document to be
electronically filed with the clerk of the court for the U.S. District Court, Southern District of
New York, using the electronic case filing system of the court. The electronic case filing system
sent a "Notice of Electronic Filing" to all attorneys of record who have consented in writing to
accept this Notice as service of this document by electronic means.



                                                      Respectfully submitted,

                                                      /s/ Susan S. Pecaro
                                                      Susan S. Pecaro
                                                      Attorney for Plaintiff
                                                      Securities & Exchange
                                                      Commission
                                                      100 F Street NE
                                                      Washington, DC 20549-5876
                                                      Telephone: (202) 551-4489 (Pecaro)
                                                      Fax: (202) 722-9363
                                                      Email: pecaros@sec.gov




                                                  4
Case 1:12-cv-08466-VM Document 236 Filed 11/18/19 Page 1 of 3




                  EXHIBIT
                            A
      Case 1:12-cv-08466-VM Document 236 Filed 11/18/19 Page 2 of 3




                     UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE COMMISSION:,

                                   Plaintiff,

              -against-                                    12 Civ. 8466 (VM)
CR INTRINSIC INVESTORS, LLC,
MATIIEW MARTOMA,
 and
DR. SIDNEY GILMAN,

                                   Defendants, and

CR INTRINSIC INVESTMENTS, LLC,
S.A.C. CAPITAL ADVISORS, LLC,
S.A.C. CAPITAL A~SOCIATES, LLC,
S.A.C. INTERNATIONAL EQUITIBS, LLC,
 and
S.A.C. SELECT FUND, LLC,

                                   Relief Defendants.


          DECLARAUON OF JUDE P. DAMASCO IN SUPPORT OF

                      REQUESTTOMAKETAXPAYMENT

      I, Jude P. Damasco, am over eighteen years of age and state the following facts

which I know of Jll.Y own personal knowledge.
1.    I am a partner of Miller Kaplan Arase LLP-'(''MKA") which acquired Damasco

& Associates tLP ("Damasco"). MK.A's Northern California office is ·located at Two

Embarcadero Center, Suite 2280, San Francisco, CA 94111. I am       ij   certified public

accountant
2.    Damasco, now MK.A, was appointed as Tax Administrator for the SEC v CR

Intrinsic fair,Fund ("Fund"'), Case No. 1:12-cv--08466-VM, in the Order to Establish a
        Case 1:12-cv-08466-VM Document 236 Filed 11/18/19 Page 3 of 3




Fair Fund for Investor Victims and Appoint a Tax Administrator filed on January 26,

2015.

3.      As Tax Administrator, MK.A has determined the Fund owes $255,000 in federal

estimated tax liabilities for the fourth quarter of 2019. The tax payment is due

December 16, 2019.

4.      A check in the amount of $255,000 should be made payable to "Miller Kaplan

Arase LLP SEC Trust Account" and sent to Miller Kaplan Arase LLP, Two

Embarcadero Center, Suite 2280, San Francisco, CA 94111. The check should be

received in our office by December 5, 2019 or as soon thereafter as possible.

5.      The check will be deposited into a trust account from which the tax payment will

be made. Therefore, the Employer Identification Number that should be written on the

check is XX-XXX:6575 because it is for tax payment on behalf of the Fund.

        Pursuant to 28 U.S.C. §. 1746, I declare under penalty of perjury that the

foregoing is true and correct. Executed on November 12, 2019 in San Francisco,

California.
